Hall, Presiding Judge.
Appeal by the defendants in an action for fraudulent misrepresentation, from a judgment for plaintiffs awarding actual and punitive damages and attorney’s fees.
Plaintiffs (a married couple of very limited education) went to the office of defendants to get a bill-consolidation loan. They gave defendant Duke a list of their creditors and signed a blank note made payable to Virginia P. Kypta d/b/a Mortgage Plans Company. They were told that all their creditors would be paid and that they would then owe the total paid out plus the legal rate of interest. Defendants actually paid out $2,681 on plaintiffs’ behalf; omitted one creditor in the amount of some $350, although Duke told plaintiffs it had also been paid; filled in the amount of the note at $4,723.74; and sold the note to North American Acceptance Corporation. Plaintiffs later settled with North American for $3,175.
1. The evidence was sufficient to support the verdict against both defendants and the assessment of actual and punitive damages and attorney’s fees.
2. Defendants enumerate as error the failure of the court to charge in some form that punitive damages would not be authorized in the absence of a finding of wilfulness, malice or wanton disregard of the rights of plaintiff. As defendants neither requested this charge nor objected to its omission at the trial, the enumeration is without merit. State Hwy. Dept. v. Edmunds, 115 Ga. App. 154 (154 SE2d 35). Further, we cannot say that the charge in this form was required as a matter of law, as the court, elsewhere in the charge, covered substantially the same matters. Stanley v. Squadrito, 107 Ga. App. 651 (8, 9) (131 SE2d 227); Bryant v. Chasteen, 121 Ga. App. 446.
3. All other enumerations are without merit.

Judgment affirmed.


Deen and Evans, JJ., concur.